UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8147


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH EDWARD FRAZIER,

                Defendant - Appellant.



                              No. 13-6308


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH EDWARD FRAZIER,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:11-cr-00113-F-1)


Submitted:   March 28, 2013                 Decided:   April 11, 2013


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Keith Edward Frazier, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Keith   Edward      Frazier       seeks   to   appeal   the   district

court’s orders denying his pro se motions to withdraw his guilty

plea.     This   court   may    exercise      jurisdiction    only   over   final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                      The orders

Frazier seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.              Accordingly, we dismiss the

appeals   for    lack    of    jurisdiction.         We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         DISMISSED




                                         3